Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 1 of 10 PageID #:
                                     4622
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 2 of 10 PageID #:
                                     4623
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 3 of 10 PageID #:
                                     4624
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 4 of 10 PageID #:
                                     4625
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 5 of 10 PageID #:
                                     4626
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 6 of 10 PageID #:
                                     4627
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 7 of 10 PageID #:
                                     4628
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 8 of 10 PageID #:
                                     4629
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 9 of 10 PageID #:
                                     4630
Case 1:17-cv-00052-IMK-MJA Document 123-12 Filed 07/29/19 Page 10 of 10 PageID #:
                                     4631
